UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-8467 WESBANCO, INC. (Exact name of Registrant as specified in its charter) WEST VIRGINIA 55-0571723 (State of incorporation) (IRS Employer Identification No.) 1 Bank Plaza, Wheeling, WV 26003 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:304-234-9000 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer as defined by Rule 12b-2 of the Exchange Act. Larger accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Indicate by check mark whether the Registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. Yes ¨ No þ As of July 31, 2007, there were 20,747,920 shares of WesBanco, Inc. common stock $2.0833 par value, outstanding. WESBANCO, INC. TABLE OF CONTENTS Item No. ITEM Page No. PART I - FINANCIAL INFORMATION 1 Financial Statements Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income for the three and six months ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 3 Quantitative and Qualitative Disclosures About Market Risk 28 4 Controls and Procedures 29 PART II – OTHER INFORMATION 1 Legal Proceedings 30 2 Unregistered Sales of Equity Securities andUse of Proceeds 30 4 Submission of Matters to a Vote of Security Holders. 30 6 Exhibits 31 Signatures 32 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WESBANCO, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (in thousands, except per share amounts) 2007 2006 (unaudited) ASSETS Cash and due from banks, including interest bearing amounts of $984 and $1,217, respectively $69,369 $96,605 Securities: Available-for-sale, at fair value 726,393 395,520 Held-to-maturity (fair values of $0 and $347,391, respectively) - 341,187 Total securities 726,393 736,707 Loans held for sale 6,778 3,170 Portfolio loans: Commercial 403,451 409,347 Commercial real estate 1,157,055 1,165,823 Residential real estate 841,512 896,533 Home equity 155,231 161,602 Consumer 272,549 274,908 Total portfolio loans, net of unearned income 2,829,798 2,908,213 Allowance for loan losses (31,928) (31,979) Net portfolio loans 2,797,870 2,876,234 Premises and equipment, net 68,496 67,404 Accrued interest receivable 18,479 19,180 Goodwill and other intangible assets, net 143,956 145,147 Bank-owned life insurance 83,444 82,473 Other assets 72,402 71,223 Total Assets $3,987,187 $4,098,143 LIABILITIES Deposits: Non-interest bearing demand $394,660 $401,909 Interest bearing demand 351,233 356,088 Money Market Accounts 381,281 354,082 Savings deposits 421,513 441,226 Certificates of deposit 1,444,656 1,442,242 Total deposits 2,993,343 2,995,547 Federal Home Loan Bank borrowings 265,119 358,907 Other short-term borrowings 197,871 202,561 Junior subordinated debt owed to unconsolidated subsidiary trusts 87,638 87,638 Total borrowings 550,628 649,106 Accrued interest payable 10,834 10,174 Other liabilities 26,831 26,441 Total Liabilities 3,581,636 3,681,268 SHAREHOLDERS' EQUITY Preferred stock, no par value; 1,000,000 shares authorized;none outstanding — — Common stock, $2.0833 par value; 50,000,000 shares authorized; 23,615,859 shares issued; outstanding: 20,759,920 shares in 2007 and 21,496,793 shares in 2006 49,200 49,200 Capital surplus 123,293 123,170 Retained earnings 328,895 316,457 Treasury stock (2,855,939 and 2,119,066 shares, respectively, at cost) (85,142) (61,855) Accumulated other comprehensive loss (fair value adjustments) (9,500) (8,863) Deferred benefits for directors and employees (1,195) (1,234) Total Shareholders' Equity 405,551 416,875 Total Liabilities and Shareholders' Equity $3,987,187 $4,098,143 See Notes to Consolidated Financial Statements. 3 WESBANCO, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited, in thousands, except per share amounts) 2007 2006 2007 2006 INTEREST AND DIVIDEND INCOME Loans, including fees $48,355 $47,024 $96,624 $92,756 Interest and dividends on securities: Taxable 5,097 4,407 9,875 10,366 Tax-exempt 3,616 4,053 7,353 8,361 Total interest and dividends on securities 8,713 8,460 17,228 18,727 Federal funds sold 433 86 541 86 Other interest income 311 424 612 872 Total interest and dividend income 57,812 55,994 115,005 112,441 INTEREST EXPENSE Interest bearing demand deposits 1,226 961 2,247 1,507 Money market deposits 2,529 2,093 4,719 4,288 Savings deposits 1,433 1,480 2,933 2,756 Certificates of deposit 16,541 13,347 32,220 25,840 Total interest expense on deposits 21,729 17,881 42,119 34,391 Federal Home Loan Bank borrowings 3,329 4,314 6,639 9,672 Other short-term borrowings 2,149 1,535 4,241 3,777 Junior subordinated debt owed to unconsolidated subsidiary trusts 1,419 1,400 2,827 2,754 Total interest expense 28,626 25,130 55,826 50,594 NET INTEREST INCOME 29,186 30,864 59,179 61,847 Provision for credit losses 1,776 2,263 3,236 4,903 Net interest income after provision for loan losses 27,410 28,601 55,943 56,944 NON-INTEREST INCOME Trust fees 3,885 3,537 8,223 7,595 Service charges on deposits 4,431 4,179 8,314 7,976 Bank-owned life insurance 1,672 732 2,420 1,461 Net securities gains (losses) 39 92 717 (7,850) Net gains on sales of loans 379 398 715 441 Gains on early extinguishment of debt 895 1,047 895 1,047 Other income 2,151 2,405 5,404 7,134 Total non-interest income 13,452 12,390 26,688 17,804 NON-INTEREST EXPENSE Salaries and wages 10,186 9,928 20,368 19,832 Employee benefits 3,629 3,387 7,325 6,899 Net occupancy 1,866 1,866 3,869 3,879 Equipment 1,884 1,993 3,786 4,023 Marketing 1,414 1,837 2,036 2,911 Amortization of intangible assets 596 633 1,192 1,266 Restructuring expenses - - - 540 Other operating expenses 7,397 7,344 14,781 14,450 Total non-interest expense 26,972 26,988 53,357 53,800 Income before provision for income taxes 13,890 14,003 29,274 20,948 Provision for income taxes 1,595 2,742 5,032 4,103 NET INCOME $12,295 $11,261 $24,242 $16,845 EARNINGS PER SHARE Basic $0.59 $0.52 $1.15 $0.77 Diluted $0.59 $0.52 $1.15 $0.77 AVERAGE SHARES OUTSTANDING Basic 20,838,798 21,893,943 21,053,868 21,915,824 Diluted 20,884,156 21,946,829 21,103,429 21,970,952 DIVIDENDS DECLARED PER COMMON SHARE $0.275 $0.265 $0.550 $0.530 See Notes to Consolidated Financial Statements. 4 WESBANCO, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2007 and 2006 Accumulated Deferred Other Benefits for (unaudited, in thousands, except Common Stock Capital Retained Treasury Comprehensive Directors & per share amounts) Shares Amount Surplus Earnings Stock Income (Loss) Employees Total Balance, December 31, 2005 21,955,359 $49,200 $122,345 $300,452 $(47,769) $(7,875) $(1,123) $415,230 Net income 16,845 16,845 Other comprehensive income 1,352 1,352 Comprehensive income 18,197 Common dividends declared ($0.53 per share) (11,605) (11,605) Treasury shares purchased (197,616) (5,912) (5,912) Treasury shares sold 25,607 (76) 640 564 Tax benefit from employee benefit plans 97 97 Recognition of stock compensation 60 60 Deferred benefits for directors – net 85 (85) - June 30, 2006 21,783,350 $49,200 $122,511 $305,692 $(53,041) $(6,523) $(1,208) $416,631 Balance, December 31, 2006 21,496,793 $49,200 $123,170 $316,457 $(61,855) $(8,863) $(1,234) $416,875 Net income 24,242 24,242 Other comprehensive income (637) (637) Comprehensive income 23,605 Common dividends declared ($0.55 per share) (11,506) (11,506) Treasury shares purchased (761,398) (23,928) (23,928) Treasury shares sold 24,525 (85) 641 556 Cumulative effect of change in accounting for uncertainties in income taxes (298) (298) Tax benefit from employee benefit plans 88 88 Recognition of stock compensation 159 159 Deferred benefits for directors – net (39) 39 - June 30, 2007 20,759,920 $49,200 $123,293 $328,895 $ (85,142) $(9,500) $(1,195) $ 405,551 There was no activity in Preferred Stock during the six months ended June 30, 2007 and 2006. See Notes to Consolidated Financial Statements. 5 WESBANCO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (Unaudited, in thousands) 2007 2006 OPERATING ACTIVITIES: Net income $24,242 $16,845 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 2,777 2,773 Net accretion (543) (378) Provision for credit losses 3,236 4,903 Net securities (gains) losses (717) 7,850 Net gains on sales of loans (715) (441) Excess tax benefits from stock-based compensation arrangements (88) (97) Deferred income taxes 2,040 (2,580) Increase in cash surrender value of bank-owned life insurance (971) (1,461) Loans originated for sale (62,475) (34,047) Proceeds from the sale of loans originated for sale 59,582 30,433 Change in: other assets and accrued interest receivable 1,256 19,753 Change in: other liabilities and accrued interest payable (1,974) 4,679 Other – net (988) (3,125) Net cash provided by operating activities 24,662 45,107 INVESTING ACTIVITIES: Securities available-for-sale: Proceeds from sales 1,213 197,786 Proceeds from maturities, prepayments and calls 84,147 138,491 Purchases of securities (81,707) (100,911) Securities held-to-maturity: Proceeds from maturities, prepayments and calls 6,754 32,306 Purchases of securities (200) (1,044) Sale of branches, net of cash - (14,378) Net decrease in loans 75,469 4,083 Purchases of premises and equipment – net (4,096) (1,464) Net cash provided by investing activities 81,580 254,869 FINANCING ACTIVITIES: Decrease in deposits (2,214) (24,301) Decrease in Federal Home Loan Bank borrowings (91,798) (198,669) Increase (decrease) in other short-term borrowings 311 (39,515) Decrease in federal funds purchased (5,000) (40,000) Excess tax benefits from stock-based compensation arrangements 88 97 Dividends paid (11,493) (11,493) Treasury shares purchased – net (23,372) (5,348) Net cash used in financing activities (133,478) (319,229) Net decrease in cash and cash equivalents (27,236) (19,253) Cash and cash equivalents at beginning of the period 96,605 110,608 Cash and cash equivalents at end of the period $69,369 $91,355 SUPPLEMENTAL DISCLOSURES: Interest paid on deposits and other borrowings $55,166 $50,536 Income taxes paid 6,305 3,750 Transfers of loans to other real estate owned 1,412 2,338 Transfers of held to maturity securities to available for sale securities 340,767 - See Notes to Consolidated Financial Statements. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION—The accompanying unaudited interim financial statements of WesBanco, Inc. (“WesBanco”) have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements and should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2006. WesBanco’s interim financial statements have been prepared following the significant accounting policies disclosed in Note 1 of the Notes to the Consolidated Financial Statements of its 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission.In the opinion of management, the accompanying interim financial information reflects all adjustments, including normal recurring adjustments, necessary to present fairly WesBanco’s financial position and results of operations for each of the interim periods presented.Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for a full year. In February2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments.” Under current generally accepted accounting principles an entity that holds a financial instrument with an embedded derivative must bifurcate the financial instrument under certain specified circumstances, resulting in the host and the embedded derivative being accounted for separately. SFAS No.155 permits, but does not require, entities to account for certain financial instruments with an embedded derivative at fair value thereby eliminating the need to bifurcate the instrument into its host and the embedded derivative. This statement was effective for WesBanco as of January 1, 2007 and did not have a significant impact on WesBanco’s financial position or results of operations. In March 2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets.” This statement amends SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” with respect to the accounting for separately recognized servicing assets and servicing liabilities. SFAS No.156 requires companies to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. The statement permits a company to choose either the amortized cost method or fair value measurement method for each class of separately recognized servicing assets. This statement was effective for WesBanco as of January 1, 2007 and did not have a significant impact on WesBanco’s financial position or results of operations, as WesBanco retained the amortized cost method as its method of accounting for servicing-related assets. In July 2006, the FASB issued Interpretation No.48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109.”
